J   -S29014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                     1   IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                           Appellee

                      v.

NATHAN COX

                           Appellant                      No. 2245 EDA 2016


              Appeal from the Judgment of Sentence July 20, 2016
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0011616-2015

BEFORE:      LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                  FILED MAY 08, 2017

        Nathan Cox appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, after the Honorable Paul

Penepinto found him guilty of multiple drug offenses'. After careful review,

we affirm.

        The trial court set forth the facts of this case as follows:

        At the hearing on [Cox's] motion to suppress, Police Officer
        Joseph Ferrero testified that on October 30, 2015, at
        approximately 8:30 p.m., his tour of duty took him and his
        partner, Officer Grant to the location of 1227 Chancellor Street
        in the city and county of Philadelphia. The officers went to that




*   Former Justice specially assigned to the Superior Court.

' Possession with Intent to Deliver (PWID), 35 P.S. § 780-113(a)(32),         and
Knowing and Intentional (K/I) Possession of Controlled Substances, 35         P.S.
§   780-113(a)(30).
J -S29014-17



     location for both narcotics enforcement and because that
     particular corridor of Chancellor is a high crime area.
     Officer Ferrero testified that he turned onto the 1200 block of
     Chancellor at approximately 8:35 p.m., in an unmarked police
     car. Furthermore, Officer Ferrero testified that when he turned
     down Chancellor Street he observed Appellant standing in the
     middle of the street, with another male, later identified as James
     Taylor, and [Taylor] handed this Appellant denominations of
     United States currency. At that time[,] the Appellant placed the
     United States currency in his right cargo pants pocket and then
     retrieved a pill bottle from that pocket.       Appellant, using a
     pinching motion, then handed small objects to [Taylor]. [Taylor]
     and [Cox] looked in the direction of the officers and both parties
     began to walk away. Shortly thereafter, Officer Ferrero stopped
     Taylor and Officer Grant stopped [Cox]. In Taylor's left hand
     was a small rock of an off-white chunky substance alleged crack
     cocaine and placed on property receipt number 3212913. Also
     recovered from Taylor was a glass crack pipe, placed on property
     receipt number 3212910. Also recovered from the same right
     cargo pants pocket where Officer Ferrero observed [Cox],
     [Officer Ferrero] recovered $167 dollars United States Currency,
     placed on property receipt number 3212910. Also, recovered
     from that same right cargo pants pocket where Officer Ferrero
     observed [Cox][] both retrieve and place the pill bottle back
     into[] was an amber pill bottle containing thirty-two peach
     colored pills later identified as alprazolam, schedule IV narcotic,
     one off-white chunky small rock, alleged to be crack cocaine,
     and on red and yellow jar, both containing a green weedy
     substance, alleged marijuana.
     When Officer Ferrero turned down Chancellor Street, he testified
     that his vantage point of [Cox] was through the windshield of his
     vehicle and he had a profile of [Cox's] right side and [Taylor's]
     left side. In addition, Officer Ferrero testified his headlights were
     turned on and there are lights on the 1200 block of the
     conversation between Appellant and [Taylor].
     Officer Ferrero has been a police officer for twenty-one years in
     the 6th district as a part of the Narcotics Enforcement team, and
     also part of the vice enforcement team since 2007. He has been
     involved in over fifty arrests for narcotics, robbery, assault, and
     prostitution in the 1200 block of Chancellor Street since 2015.
     Based on his experience with that part of Chancellor Street being
     high crime and his observation from the interaction between

                                     - 2 -
J   -S29014-17


        [Cox] and [Taylor], specifically [Cox's] pinching motion to
        [Taylor's] open hand, Officer Ferrero believed that [Cox] was
        engaged in an illegal narcotics transaction.      Officer Ferrero
        testified he has previously observed this pinching motion during
        his time working in the [sixth] district. More specifically, Officer
        Ferrero testified that 'probably every time' in the past that he
        has observed the pinching motion used by [Cox] he has made a
        narcotics arrest.

Trial Court Opinion, at 2-4 (N.T. citations omitted).

        On May 25, 2016, following a waiver          trial, the trial court found Cox

guilty of all charges. The trial court imposed         a   sentence of fifteen to thirty

months' imprisonment and two years' reporting probation. Cox filed                a   timely

appeal, and on July 18, 2016, he filed       a    court -ordered concise statement of

errors complained of on appeal pursuant to Rule 1925(b) of the Pa.R.A.P.

On October 20, 2016, Cox filed a supplemental                statement of errors.        On

appeal, Cox claims:

        Did  not the court below err in denying [Cox's] motion to
        suppress the physical evidence recovered from [Cox's] pocket,
        where the [Officer Ferrero] came upon [Cox] handing [Taylor]
        objects after [Cox] accepted money, but where an insufficient
        nexus was established between the              [Officer Ferrero's]
        experience and his observations that would give rise to probable
        cause under the totality of the circumstances?

Brief of Appellant, at 3.

        In reviewing   a   challenge to the suppression court's denial of     a       motion

to suppress, we apply the following standard of review:

        Where the defendant challenges an adverse ruling of the
        suppression court, we will consider only the evidence for the
        prosecution and whatever evidence for the defense which is
        uncontradicted on the record as a whole; if there is support on
        the record, we are bound by the facts as found by the

                                          - 3 -
J   -S29014-17


        suppression court, and we may reverse that court only if the
        legal conclusions drawn from these facts are erroneous.
        Moreover, even if the suppression court did err in its legal
        conclusions, the reviewing court my nevertheless affirm its
        decision where there are other legitimate grounds of
        admissibility of the challenged evidence.

Commonwealth v. O'Shea, 567 A.2d 1023, 1028                    (Pa. 1989) (citations

omitted).       When addressing challenges to the denial of             a    suppression

motion, this Court must view the evidence in            a     light favorable to the

Commonwealth, as the prevailing party.         Commonwealth v. Jackson, 907
A.2d 540, 542 (Pa. Super. 2006).           Cox claims the observations made by

Officer Ferrero did not meet the requirements for probable cause set forth in

Commonwealth v. Thompson, 985 A.2d 928                 (Pa. 2009).          We disagree.

Judge Penepinto correctly denied Cox's suppression motion.

        Probable cause justifying    a   warrantless arrest   is   determined by the

totality of the circumstances.       See Commonwealth v. El, 933 A.2d 657

(Pa. Super. 2007).        The suppression court may regard          a   police officer's

experience as    a   relevant factor in determining probable cause for arrest. Id.

However,    a   suppression court "cannot simply conclude that probable cause

existed based upon nothing more than the number of years an officer has

spent on the force; rather, the officer must demonstrate            a   nexus between

his experience and the search."      Id. at 935.
        In addition to an officer's experience, additional factors the trial court

may consider include: (1) an officer's close knowledge of the designated

high crime area; (2) his specific knowledge about drug sales, packaging and


                                         -4
J   -S29014-17



hand-to-hand drug exchanges on the street; and (3) his ability to connect

the activity in question to past observations and arrest for similar conduct.

Id. at 936 ("[E]vidence at the suppression hearing established that [the
officer] was     a    nine-year veteran of the police force who was on undercover

patrol in   a   high crime area     .   .   .       [the officer] was personally familiar with

heroin sales activity in the neighborhood, heroin packaging, and hand-to-

hand drug exchanges            on the street.             In drawing       a   nexus between his

experience and the observation he made, [the officer] testified that he had

seen this type of 'exchange done several hundred times' on the street and

had made several hundred narcotics arrests of this very type").

        Here, Officer Ferrero was conducting his tour of duty in the area of the

1200 block of Chancellor Street for both narcotic enforcement; he testified

that particular part of Chancellor Street                  is a high   crime area.      See   In re
D.M., 781 A.2d 1161 (Pa. 2001) (a court may consider fact that                                a   stop

occurred in     a    high crime area in assessing the totality of the circumstances).

Officer Ferrero stated that while on his tour of duty he observed Cox

standing in the middle of Chancellor Street with Taylor, who placed

denominations of United States currency in Cox's hand. Cox then retrieved

a   "pill bottle" from his pocket and withdrew from it                 a   small object, which he

placed in Taylor's hand using                   a    "pinching motion."         N.T.   Suppression

Hearing, 5/18/16, at 8.          When Officer Ferrero approached Cox and Taylor,

both quickly dispersed in opposite directions.                      See Commonwealth v.



                                                     -5
J   -S29014-17



Gorby, 588 A.2d 902 (Pa. 1991) (evidence of flight                 is   admissible and

relevant to establish an inference of guilt).

        Officer Ferrero testified that he has been     a     Narcotics Enforcement

Team officer since 1995, the vice enforcement team since 2007 and an

officer in the sixth district for twenty-one years.     Officer Ferrero's testified

that   in 2015 he made       "over 50" arrests   in the area of 1200 Chancellor

Street.   Id. at   10.   Furthermore, Officer Ferrero stated that during his time

as a police officer, he has observed the "pinching    motion" conducted by Cox

several times, and "every time" he has executed an arrest incident to

observing that motion, he recovered narcotics.      Id. at   18.

        Here, the totality of the circumstances suggest Officer Ferrero's

observations, experience, training and knowledge of the particular area are

sufficient to establish the requisite nexus necessary to support probable

cause for   a   warrantless arrest.

        Judgment of sentence affirmed.



Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 5/8/2017




                                        -6